DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/18/2020, 09/30/2020, 08/24/2021, and 11/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, each IDS is being considered by the examiner. 

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Reasons for Allowance



The following is an examiner's statement of reasons for allowance. 
The primary reason for allowance of claim 15 is the prior art made of record neither shows or discloses the claim language found in claim 15, for a handheld three-dimensional measuring device that performs a three-dimensional measurement on an object in the oral cavity, the three-dimensional measuring device comprising:

a casing provided with a holding portion to be held by a user;
a reception unit provided on the casing to receive an operation from the user; and
a control unit that performs the three-dimensional measurement in response to the operation received by the reception unit.

Most notably, for a handheld three-dimensional measuring device that performs a three-dimensional measurement on an object in the oral cavity, the three-dimensional measuring device: 
when the three-dimensional measurement is not performed, the control unit
performing the three-dimensional measurement if the operation received by the reception unit from the user is a simple operation,
when the three-dimensional measurement is being performed, the control unit stopping the three-dimensional measurement if the operation received by the reception unit from the user is the simple operation, and
if the operation received by the reception unit from the user is a complicated operation that is more complicated than the simple operation, the control unit at least changing the amount of data to be obtained by the three-dimensional measurement, changing the quality of an image to be generated based on data to be obtained by the three-dimensional measurement, changing a method of performing the three-dimensional measurement, and/or generating an image of the object during the three-dimensional measurement.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 10, 12, 14 are rejected under 35 U. S. C. 102(a)(1) as being anticipated by Wu et al. (US 9675428 B2), hereafter referred to as “Wu”.


    PNG
    media_image1.png
    301
    752
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    661
    827
    media_image2.png
    Greyscale

Regarding claim 1, Wu disclose a handheld dental instrument (intraoral apparatus, Figure 3, element 10) comprising: 
a casing (as shown in Figures 1D-E) 1provided with a holding portion to be held by a user; 
a reception unit (optical switch, Figures 1D-E, element 16) provided on the casing to receive an operation from the user; and
a control unit (computer, Figure 3, element 40) that controls a control target (camera, Figure 3, element 18) to perform a predetermined action in response to the operation received by the reception unit (column 6, lines 6 – 18 and lines 62 – 57),
the control unit performing a first control when the operation received by the reception unit from the user is a first operation (column 5, lines 55 – 59), and performing a second control different from the first control when the operation received by the reception unit from the user is a second operation different from the first operation (column 5, lines 59– 62).
Regarding claim 9, Wu disclose the dental instrument, wherein the reception unit is one of a single button (optical switch, Figures 1D-E, element 16), a single touch sensor, and a single dial.
Regarding claim 10, Wu disclose the dental instrument, wherein:
the first operation is a single operation performed in a predetermined period (column 5, lines 55 – 59), and
the second operation is a multiple operation performed in the predetermined period (column 5, lines 59– 62).
Regarding claim 12, Wu disclose the dental instrument, wherein the dental instrument is a three-dimensional scanner that measures a three-dimensional shape of teeth in the oral cavity (claims 5 and 12).
Regarding claim 14, Wu disclose a method of controlling a handheld dental instrument (intraoral apparatus, Figure 3, element 10) in response to an operation from a user,
the handheld dental instrument including:
a casing (as shown in Figures 1D-E) provided with a holding portion to be held by the user;  
a reception unit (optical switch, Figures 1D-E, element 16) provided on the casing to receive an operation from the user; and
a control unit (computer, Figure 3, element 40)  that controls a control target (camera, Figure 3, element 18) to perform a predetermined action in response to the operation received by the reception unit (column 6, lines 6 – 18 and lines 62 – 57), 
the control method including:  
performing a first control when the operation received by the reception unit from the user is a first operation (column 5, lines 55 – 59); and 
performing a second control different from the first control when the operation received by the reception unit from the user is a second operation different from the first operation (column 5, lines 59– 62).

Allowable Subject Matter

Claims 2 – 8, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 2, and claims 3 - 8 which depend therefrom, the prior art made of record neither shows nor suggests the dental instrument, wherein
when the operation received by the reception unit from the user is the first operation in the first control, the control unit switches between a first mode and a second mode,
the second control performed when the operation received by the reception unit from the user in the first mode is the second operation is different in control contents from the second control performed when the operation received by the reception unit from the user in the second mode is the second operation.
Regarding claim 11, the prior art made of record neither shows nor suggests the dental instrument, wherein the multiple operation includes a case where the single operation is repeatedly performed for a plurality of times in the predetermined period or a case where the single operation is continued in the predetermined period.
Regarding claim 13, the prior art made of record neither shows nor suggests the dental instrument, wherein the control unit allows the user to arbitrarily set the control contents to be performed in response to the first operation and the control contents to be performed in response to the second operation.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF